Citation Nr: 1439380	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  08-30 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a right ankle disorder, to include as secondary to the Veteran's service-connected knee disability. 

2. Entitlement to service connection for a left ankle disorder, to include as secondary to the Veteran's service-connected knee disability. 

3. Entitlement to service connection for a right hip disorder, to include as secondary to the Veteran's service-connected knee disability. 

4. Entitlement to service connection for a lumbar spine disorder, to include as secondary to the Veteran's service-connected knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran had active duty for training (ADT) from January 1983 to April 1983, and thereafter had additional National Guard service, including annual training from August 9, 1993 to August 15, 1993, during which time she sustained an injury to her knees.  She was subsequently discharged from the National Guard in January 1996 due to her bilateral knee disability. 

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Nashville, Tennessee, that denied the benefits sought on appeal. 

In May 2010, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided.  A transcript of the hearing has been associated with the Veteran's claims file. 

The Veteran's claims were remanded by the Board for further development in April 2011.  To that end, the Board notes that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Here, the requested development was not completed in its entirety.  Therefore, the Veteran's claims must once again be remanded so as to ensure a complete record on which to base the decisions.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran has claimed entitlement to service connection for a back disorder, a bilateral ankle disorder, and a right hip disorder, each to include as secondary to a service-connected disability (bilateral knees).  Unfortunately, the Board finds that further development is again required, and as such these issues must once again be remanded.  Although the Board sincerely regrets the additional delay, adjudication cannot proceed without further development. 

In the prior Board remand, the Board specifically directed the September 2011 examiner to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed disorders were incurred during active service, caused by a bilateral ankle disability, and/or aggravated (increased in severity beyond the normal course of the condition) by the Veteran's service-connected bilateral knee disability.

In accordance with the April 2011 remand, the May 2011 VA examiner provided an opinion as to the etiology of the Veteran's claimed disorders.  With regard to secondary service connection, the opinion stated as follows: "Her bil. knee condition would not cause ankle, hip, or back problems or arthritis."  

While this opinion provided a rationale for why the claimed disorders were not incurred in service or causally-related to a bilateral knee disability, it did not provide any rationale for the conclusion that the claimed disorders were not aggravated by the service-connected bilateral knee disability.  Thus, the record still lacks a probative opinion as to whether the Veteran's current claimed diagnoses were aggravated beyond normal progression by a service-connected, bilateral knee disability.  As noted above, a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  See Stegall.  Therefore, an additional remand is warranted to so as to provide the Veteran with a supplemental opinion to address aggravation.

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file to the examiner who prepared the May 2011 VA examination report for a supplemental opinion.  If the prior examiner is unavailable, or is unable to render the requested supplemental opinion without examining the Veteran, schedule the Veteran for an additional VA examination, by a medical doctor with the appropriate expertise, to obtain answers to the questions posed below.  The examiner must review the claims file and that review must be noted in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished with all results made available to the examiner prior to the completion of the report.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  The examiner should answer the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's back, ankle, and/or right hip disorders were aggravated (increased in severity beyond the normal course of the condition) by the Veteran's service-connected bilateral knee disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2013). 



Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for the requested opinions, accompanied by supporting medical data and analysis, shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  After completing the above action, and any other indicated development, the Veteran's claim must be re-adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her representative, and after she has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



